 1                                                                               JS-6
 2
                                            NOTE: CHANGES HAVE BEEN
 3                                          MADE TO THIS DOCUMENT
 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   FREDRIC GLASSMAN;                    Case No. 2:16-cv-07475-ODW-E
     JENNIFER GLASSMAN; and
12   SAMUEL GLASSMAN, a minor, by          JUDGMENT
     and through his Guardian Litem,
13   JENNIFER GLASSMAN,                    Assigned to Hon. Otis D. Wright II,
                                           Dept. 5D
14                Plaintiffs,
                                           Action Filed: October 6, 2015
15        v.                               Trial Date: July 30, 2019
16   HOME DEPOT USA, INC.,
     TECHTRONIC INDUSTRIES
17   NORTH AMERICA, INC.; ONE
     WORLD TECHNOLOGIES, INC.;
18   RYOBI TECHNOLOGIES, INC.;
     RYOBI LIMITED; and DOES 1 to
19   100, inclusive,
20                Defendants.
21

22

23

24

25

26

27

28
                                         -1-
                                       JUDGMENT
 1         Pursuant to the filed stipulation of the parties, and for good cause shown, IT
 2   IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to
 3   Federal Rules of Civil Procedure Rule 58, Plaintiffs shall have and recover nothing
 4   by reason of their complaint against Defendants in the above-captioned matter and
 5   Defendants shall have and recover from Plaintiffs any and all costs and expenses to
 6   which Defendants are entitled.
 7         Judgment is hereby entered in favor of Defendants. The Clerk of the Court
 8   shall close the case.
 9

10
     Dated: ___August 19, 2019
11                                                   The Honorable Otis D. Wright II
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-
                                          JUDGMENT
